The majority opinion, in the very first sentence, so misstates the issue that the error of its conclusion necessarily follows: the issue is not whether the defendant here "can be found guilty." He can. The issue is whether the jury was properly instructed.
The majority's citation of State v. Chambers1 as the leading case on this issue is puzzling. The quotation fromChambers, that the death must be the "direct, proximate, and reasonably inevitable" consequence of the defendant's conduct, would be a high burden for the state. If those words were employed in the jury instructions, they would be too one-sided for the defense. But having cited Chambers, the opinion proceeds to disregard the language it just quoted with approval. The Chambers
formulation would be proper for a jury instruction if the work "inevitable" were deleted and "foreseeable" put in its place.
In my view, the jury instructions on the issue of proximate cause were so one-sided and misleading that the jury was virtually instructed to find the defendant guilty. The California case relied on by the trial court,2 and accepted by the majority here, states that the officer's conduct, even if criminal, is immaterial to a determination of proximate cause. That statement would necessarily lead the jury to disregard any conduct by the officer in considering foreseeability. While a properly instructed jury might find guilt in this case, the instructions here amounted to an instruction to find the defendant guilty — a usurpation of the jury's role. I would remand for a new trial under proper instructions.
1 (1977), 53 Ohio App.2d 266, 373 N.E.2d 393.
2 State v. Schmies (1996), 44 Cal.App.4th 38, 51 Cal.Rptr.2d 185. *Page 230